Citation Nr: 0906084	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-31 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for nasal and respiratory 
disorders with headache pressure, to include as secondary to 
in-service exposure to asbestos and chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 through May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In May 2008, the Veteran 
appeared and provided testimony at a Travel Board hearing at 
the RO in Los Angeles, California.

It is also noted that the Board agreed to hold the record in 
this matter open for an additional 60 days from the Veteran's 
May 2008 Travel Board hearing to allow him to submit 
additional private treatment records.  In June 2008, he 
submitted additional evidence consisting of private treatment 
records that relate to medical care received at Kaiser 
Permanente from December 1991 through December 2005.  These 
records were accompanied by a waiver that was properly 
executed pursuant to 38 C.F.R. § 20.1304.  The Board has 
incorporated these records into the claims file and 
considered them as part of the record in this appeal.


FINDINGS OF FACT

The Veteran's claimed nasal and respiratory disorder with 
headache pressure has not been shown to be etiologically 
related to any exposure to chemicals or asbestos during his 
active duty service, or to any injury or illness contracted 
during his active duty service.


CONCLUSION OF LAW

The Veteran's claimed nasal and respiratory disorder with 
headache pressure was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
1153 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for entitlement to service connection for nasal and 
respiratory disorders with headache pressure, to include as 
secondary to in-service exposure to asbestos and chemicals in 
a March 2005 notification letter.  Any deficiencies of 
notification that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted are not prejudicial, insofar as the 
veteran's claim is being denied, as fully set forth below.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.  At 
his May 2008 Travel Board hearing, the Veteran indicated that 
he was submitting additional private treatment records from 
Kaiser Permanente.  The Board agreed to hold the record open 
for an additional 60 days to allow the Veteran to submit this 
additional evidence.  No additional evidence was submitted. 

The Board notes that the Veteran has not undergone a VA 
examination for his claimed nasal and respiratory disorder 
with headache pressure.  Under 38 U.S.C.A. § 5103A(d), a VA 
medical examination is to be afforded where such an 
examination "is necessary to make a decision on the claim."  
A VA examination is "necessary" where the evidence, after 
taking into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, the Veteran's post-service treatment 
records, which relate to medical treatment rendered more than 
seven years after his discharge from service, do indicate 
current nasal and respiratory symptomatology.  These records 
do not, however, contain any medical opinions relating those 
current symptoms to his in-service septoplasty or any other 
in-service injury or illness.  Under the circumstances, a VA 
examination is not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

III.  Analysis

In this case, the Veteran's June 1981 enlistment examination 
report notes that the Veteran reported a pre-existing nasal 
septum deviation.  He denied respiratory complaints.

In February 1982 the Veteran received in-service treatment 
for complaints of nasal congestion and allergy symptoms.  At 
that time, he once again reported that he had been 
experiencing nasal obstruction for "many years."  A 
physical examination revealed a marked nasal septum deviation 
to the left side with complete obstruction of the nasal 
passageway.  The Veteran was scheduled for a septoplasty.

In April 1982, the Veteran was admitted to the Naval Regional 
Medical Center in Oakland, California to undergo an 
"elective septoplasty."  An examination before the surgery 
revealed bilateral enlargement of the inferior turbinates and 
confirmed a left septal deviation.  The Veteran underwent 
surgery for an outfracture of the inferior turbinates and a 
left septoplasty.

Subsequent service treatment records reflect that the Veteran 
returned for in-service treatment in December 1983 for 
"worsening symptoms" of left nasal obstruction since his 
April 1982 septoplasty.  At that time, he reported nasal 
congestion and was diagnosed with an upper respiratory 
infection.  Another physical examination resulted in a re-
diagnosis of a deviated nasal septum which was symptomatic.  
Although the treatment record indicates that a revision 
septoplasty was to be scheduled, the records do not indicate 
that any such procedure was performed.

The Veteran's May 1984 separation examination report notes 
that the Veteran reported that he had been experiencing a 
"lifetime" of poor ability to breathe through his nose and 
that the April 1982 surgery did not correct this disorder.  
The physical examination performed at that time did not find 
any abnormalities with reference to the nose, sinuses, mouth, 
throat, or lungs.

The earliest relevant post-service treatment record pertains 
to private treatment received by the Veteran at Kaiser 
Permanente in December 1991, more than seven years after the 
Veteran's discharge from service.  At that time, the Veteran 
reported sinus problems, throbbing headache in the right 
frontal area, and nasal congestion that had persisted for 
five days.  He was diagnosed with sinusitis, prescribed 
medication, and advised to return on an as needed basis.  No 
opinion was rendered addressing either the Veteran's in-
service septoplasty or his in-service symptoms subsequent to 
the procedure.

Subsequent treatment records from Kaiser Permanente relating 
to treatment through December 2005 reveal that the Veteran 
returned periodically for nasal symptoms associated with 
various cold, flu and allergy illnesses.  In August 1994, he 
complained of a cough, sore throat, nasal congestion, and 
shortness of breath that had persisted for four days, and was 
diagnosed with pharyngitis.  In March 1995, the Veteran 
received treatment for sinus symptoms that occurred with 
weather changes.  He was diagnosed with hay fever and chronic 
sinusitis.  In November 1996, the Veteran was seen for 
complaints of a cough, slight sore throat, nasal congestion, 
and a runny nose.  He also reported to his physician a 
history of allergic rhinitis.  Upon examination, the Veteran 
received a diagnosis of an upper respiratory infection.  He 
returned in August 1998 complaining of a cough and was 
diagnosed with bronchitis.  Finally, in December 2005, he 
sought treatment for a cough, sweating, and throat pain, and 
was diagnosed with an upper respiratory infection.  The 
records pertaining to the treatment received by the Veteran 
from December 1991 through December 2005 do not address his 
in-service septoplasty or symptomatology thereafter, nor do 
they indicate any reported exposure to chemicals or asbestos 
during his active duty service.

At his May 2008 Travel Board hearing, the Veteran testified 
that he served as an aircraft structural mechanic during his 
active duty service, and was stationed on board the U.S.S. 
Enterprise.  According to his testimony, his work as an 
aircraft structural mechanic caused him to be exposed to 
various solvent materials.  He also claimed that he was 
exposed to lead paint and asbestos in his barracks and while 
stationed aboard the U.S.S. Enterprise.  In his testimony, 
the Veteran confirmed that he underwent surgery during 
service, but that his nasal symptoms worsened following the 
surgery.  Specifically, the Veteran reported that he 
experienced nosebleeds, constant sinus pressure, and 
headaches.  He contended that his alleged exposure to 
chemicals and asbestos during service caused an aggravation 
of his nasal symptoms.  With regard to his current 
symptomatology, the Veteran stated that he continued to 
experience pressure headaches and difficulty breathing.

Based upon the record on appeal, the Board finds that the 
Veteran experienced a pre-existing nasal septum deviation, 
which was noted in his June 1981 enlistment examination.  
Since the Veteran's pre-existing disorder was noted in the 
enlistment examination report, the presumption of soundness 
pursuant to 38 C.F.R. § 3.304(b) is inapplicable in this 
case.

The Board notes that December 1983 service treatment records 
reflect that the Veteran complained during service of 
"worsening symptoms" of nasal obstruction since his April 
1982 septoplasty.  The evidence of record does not reflect, 
however, that the septoplasty caused the Veteran's symptoms 
to become worse in relation to his symptoms prior to the 
surgery.  As noted above, prior to the surgery the veteran 
was treated for nasal congestions and allergies.  Moreover, 
the Veteran's post-surgical records indicate an uneventful 
recovery.  Post-service private treatment records from 
December 1991 through December 2005 do not contain an opinion 
that the Veteran's nasal and respiratory symptoms worsened 
during service.  Under the circumstances, the Veteran's nasal 
and respiratory disorder cannot be presumed to have been 
worsened by his active duty service.

Although the Board finds that neither the presumption of 
soundness nor the presumption of aggravation is applicable in 
this case with respect to the claim for deviated nasal 
septum, service connection may nonetheless be granted by the 
Board if the evidence on the record demonstrates:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.

In this case, the Board is mindful of the Veteran's testimony 
that he continued to receive medical care for his nasal and 
respiratory symptoms from the date of his discharge from 
service up through December 2005.  The existing record, 
however, does not support his testimony as it reflects a 
hiatus in treatment of more than seven years following his 
discharge.  Moreover, the post-service records from December 
1991 through December 2005 do not contain any opinions 
linking any nasal or respiratory conditions to the Veteran's 
service.  The Board is also aware of the Veteran's testimony 
that he was exposed to chemicals and asbestos during his 
active duty service, and that such exposure caused his 
claimed nasal and respiratory disorder.  Notwithstanding the 
Veteran's testimony, his contentions are substantially 
rebutted by the absence of any service treatment records or 
post-service treatment records documenting any competent 
medical opinion that his present disability is related to his 
service, or that he was exposed to chemicals or asbestos 
during service.  See Buchanan v. Nicholson, 451F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In this 
case, the Veteran has not been shown to possess the requisite 
medical training, expertise or credentials necessary to 
render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the lay opinions which he 
provided at his Travel Board hearing do not constitute 
competent medical evidence and lacks probative value as to 
the matter of medical diagnosis and causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992) (holding that a veteran 
is not competent to offer opinions on medical diagnosis or 
causation).  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for nasal and 
respiratory disorders with headache pressure, to include as 
secondary to in-service exposure to asbestos and chemicals, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for nasal and respiratory disorders with 
headache pressure, to include as secondary to in-service 
exposure to asbestos and chemicals is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


